Citation Nr: 0321707	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  97-02 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for cardiovascular 
disorder, including hypertension.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Services


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
September 1983.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, Colorado.

The veteran testified before the undersigned Veterans Law 
Judge in July 1999.  A transcript of the hearing is of 
record.  In September 1999, the Board found the claim to be 
well-grounded and remanded for further developments.  

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted as Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  The new statute amended and clarified VA's 
duty to assist claimants in the development of the facts 
relevant to their claims, and is applicable to claims pending 
at the time of its enactment, including the present claim 
before the Board.  This law also eliminated the concept of a 
well-grounded claim.  

In an August 2001 decision, the Board denied the veteran's 
claim.  He appealed this decision to the United States Court 
of Appeals for Veterans Claims (Veterans Claims Court).  In 
January 2003, the Veterans Claims Court vacated the Board's 
August 2001 decision and remanded the case for 
readjudication.  In light of new statutory requirements, the 
Board finds that another remand is necessary.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

1.  The RO should inform the veteran of 
his due process rights and VA's duty to 
assist under the VCAA.  Particularly, the 
RO must notify the appellant as to what 
evidence or information is needed to 
support his claim, what evidence VA will 
develop, and what evidence he must 
furnish.  If he identifies private or VA 
medical evidence, it should be associated 
with the claims file.

2.  Please obtain the following clinical 
records related to the claim on appeal 
from the VA Medical Center (VAMC) in 
Denver, Colorado:
?	Outpatient Treatment Records 
since May 1997.

	3.  The claims file, to include records 
obtained pursuant to the above, should be 
directed to a VA examiner for a medical 
opinion regarding the relationship 
between the veteran's complaints of heart 
disease/hypertension and active military 
duty.  Specifically, the examiner is 
requested to express an opinion as to the 
following questions:
	
?	Does the record establish that the 
veteran's current heart 
disease/hypertension complaints are 
as likely as not related to military 
service?  In responding to this 
question, the examiner should 
indicate the degree to which the 
opinion is based upon the objective 
findings of record as opposed to the 
history as provided by the veteran.

4.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefits sought remain denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

